Exhibit 10.10
DOVER CORPORATION
DATE:
TO:
FROM:
SUBJ : Performance Share Award
Here are the details for your performance share award.
Your target performance share award at the 100% level is:                     
shares of Dover Common Stock.
The base year is                     .
The performance period is the three-year period commencing                     .
The actual number of shares distributed to you will be based on the level of
total shareholder return (“TSR”) of Dover as set forth in the attached
definition of TSR for the performance period relative to the TSRs of a selected
peer group of companies, which performance levels and peer group are set forth
in the attached Performance Share Payout Table.
Your performance share award is subject to all the terms and provisions of the
Plan, which terms and provisions are expressly incorporated into and made a part
of the award as if set forth in full herein. A copy of the Plan is included with
this award agreement.
In addition, your award is subject to the following:
1. Within two and one-half months following the end of the performance period,
Dover will distribute to you the shares of Dover Common Stock in payment of your
performance share award if Dover has reached certain levels of TSR in comparison
to the TSRs of the companies in its peer group as set forth in the attached
Performance Share Payout Table, and the other conditions of your award are
satisfied.
2. By accepting this award, you consent to the transfer of any information
relating to your participation in the Plan to Dover and its affiliates.
3. Your award is not transferable by you other than by will or the laws of
descent and distribution.

 



--------------------------------------------------------------------------------



 



4. Dover and your employer reserve the right to amend, modify, or terminate the
Plan at any time in their discretion without notice.
Please acknowledge receipt of a copy of the Plan and your agreement to the terms
and conditions set forth herein and therein by signing and returning one copy of
this award agreement. The other copy is for your files. This award agreement
shall only become effective upon receipt by Dover of your signed copy of this
agreement.

     
 
   
Employee
  Vice President
 
   
Date                                         
   

 



--------------------------------------------------------------------------------



 



TSR Definition
TSR = (change in stock price plus dividends) / (initial value)
“Change in stock price” is the difference in the closing price of a share of
such company’s common equity securities on the last trading day of the base year
and the closing price of a share of such company’s common equity securities on
the last trading day of the last year of the performance period.
“Dividends” equals dividends per share of such company’s common equity
securities paid during the performance period.
The “initial value” is the closing price of a share of such company’s common
equity securities on the last trading day of the base year.
If a peer group company has more than one class of common equity securities, TSR
for that company will be based on its class of publicly traded common equity
securities that has the highest aggregate market value of outstanding shares
held by non-affiliates, as set forth in the company’s most recent annual report.

 



--------------------------------------------------------------------------------



 



Performance Share Payout Table
Peer Group Companies:
Subject to change, the following 38 companies constitute Dover’s peer group of
companies. This group may change due to mergers, acquisitions, bankruptcies,
changes in business or other reasons deemed appropriate by the Compensation
Committee.
3M Company, Actuant Corp., Agco Corp., Agilent Technologies, Inc., Ametek Inc.,
Cameron International Corporation, Carlisle Cos. Inc., Cooper Industries Inc.,
Crane Co., Danaher Corp., Deere & Company, Eaton Corp., Emerson Electric Co.,
Flowserve Corporation, FMC Technologies Inc., Honeywell International, Inc.,
Hubbell Incorporated, IDEX Corporation, Illinois Tool Works Inc., Ingersoll-Rand
Company Limited, ITT Industries Inc., Leggett & Platt, Incorporated, The
Manitowoc Company, Inc., Masco Corporation, Oshkosh Corporation, Paccar Inc.,
Pall Corporation, Parker-Hannifin Corp., Pentair Inc., Precision Castparts
Corp., Rockwell Automation, Inc., Roper Industries Inc., SPX Corporation, Terex
Corporation, The Timken Company, Tyco International Ltd., United Technologies
Corp. and Weatherford International Ltd.
Payout Formula:

              Dover 3- year TSR         Performance Relative         to TSR. of
Peer Group       Payout Percentage of Companies   Payout Level   Target Grant
> 75th Percentile
  Maximum     200 %
50th Percentile
  Target     100 %
35th Percentile
  Threshold     50 %
< 35th Percentile
  Below Threshold     0 %

The formula will be applied on a sliding scale between the “Threshold” and
“Maximum” payout levels, based on Dover’s 3 year TSR relative to the TSR of the
peer group companies for the performance period.

 